                                       United States District Court
                                   NORTHERN DISTRICT OF CALIFORNIA
                                          San Francisco division


       United States of America,                         Case No. CR


                          Plaintiff,                     STIPULATED ORDER EXCLUDING
                                                         TIME UNDER THE SPEEDY TRIAL ACT
                 V.



                      ^   Defendant.             )

For the reasons stated by the parties on the record on Dgcg<w. Ix-C I%           the Court excludes
time under the Speedy Trial Act from./Vcrm b^-r IS.loiif to                        '2- |^^^^and finds
that the ends ofjustice served by the continuance outweigh the best interest of the public and the
defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The Court makes this fmdin^i^«^
bases this continuance on the following factor(s):                                  ^
       Failure to grant a continuance would be likely to result in a miscarriage of justice.^.
See 18 U.S.C. § 3161(h)(7)(B)(i).

       The case is so unusual or so complex, due to [check applicable reasons]          Qvial^          m
of defendants,            the nature of the prosecution, or
                                            _
                                                                 the existence of novgl?;   _




fact or law, that it is unreasonable to expect adequate preparation for pretrial pr^c^'^thgs or the
trial itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

       Failure to grant a continuance would deny the defendant reasonable time to obtain
counsel,       taking into account the exercise of due diligence. See 18 U.S.C. §
3161(h)(7)(B)(iv).

        Failure to grant a continuance would unreasonably deny the defendant continuity of
counsel, given counsel's other scheduled case commitments, taking into account the exercise of
due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

   ^Failure to grant acontinuance would unreasonably deny the defendant the reasonable
time necessary for effective preparation, taking into account the exercise of due diligence. See
18 U.S.C. §3161(h)(7)(B)(iv).

         With the consent of the defendant, and taking into account the public interest in the
prompt disposition of criminal cases, the court sets the preliminary hearing to the date set forth in
the first paragraph and •— based on the parties' showing of good cause — finds good cause for
extending the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1
and for extending the 30-day time period for an indictment under the Speedy Trial Act (based on
the exclusions set forth above). See Fed. R. Crim. P. 5-1; 18 U.S.C. § 3161(b).

       IT IS SO ORDERED.

DATED: 'Z' ' ^
                                                                SALLIEKIM
                                                                United States Magistrate Judge


STIPULATED:                        IvU-
                 Attorney for Defendant                         Assistant United State^^ttomey
